Citation Nr: 0619854	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-03 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of 
bilateral knee injuries.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

The claims were previously before the Board in December 2002.  
At that time, the Board determined that the claims for 
residuals of a left knee injury and a back injury were 
properly characterized as whether new and material evidence 
had been received to reopen the claims as they were finally 
denied by the RO in February 1949.  The Board reopened the 
claims and undertook additional development on the de novo 
claims for service connection for residuals of left knee and 
back injuries pursuant to authority codified at 38 C.F.R. 
§ 19.9(a)(2)(2002).  Additional development was also taken on 
the claim for service connection for a right knee disability.

In August 2003, the Board remanded the claims for residuals 
of a back injury and bilateral knee injuries to the RO as 
38 C.F.R. § 19.9(a)(2)(2002) was invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(DAV).  DAV 
held that 38 C.F.R. § 19.9(a)(2), in conjunction with 
38 C.F.R. § 20.1304, was inconsistent with 38 U.S.C.A. 
§ 7104(a), because 38 C.F.R. § 19.9(a)(2), denied appellants 
"one review on appeal to the Secretary" when the Board 
considered additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In late July 2005, the RO remailed the June 2005 supplemental 
statement of the case (SSOC) to the appellant, notifying him 
that he had 60 days to make any comment or submit additional 
information.  In early September, the veteran requested 
copies of certain documents and an additional period of time 
to submit additional evidence.  He requested an extension of 
time again in October 2005.  In December 2005, the RO granted 
him an additional 60 days to submit evidence.

In February 2006, the Board received another request from the 
veteran for additional time to submit evidence, indicating 
that he had an appointment with a doctor who would provide 
additional medical evidence in March 2006.  The Board granted 
the veteran's request for an extension of time for 60 days.  
In April 2006, the Board received additional medical evidence 
from the veteran.  Unfortunately, the veteran has not waived 
his right to review by the regional office of the evidence in 
the first instance.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that Board denied appellant's right to "one review on appeal 
to the Secretary" when it considered additional evidence 
without having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver.).

Moreover, the Board concludes that an additional medical 
opinion is warranted before deciding the claims in this case.  
38 C.F.R. § 3.159(c)(4).  In a February 2005 statement, a VA 
examiner commented that he was unable to express an opinion 
about whether the veteran's current disabilities were related 
to service without resort to speculation.  The examiner noted 
that there were no medical records for review between 1948 
and 1999 or 2000 when medical records showed the diagnosis of 
degenerative joint disease.  In the medical opinion submitted 
by the veteran in April 2006, J. W. H., D.O., suggested a 
possible connection between the injuries the veteran 
sustained to his back and knees in service and degenerative 
changes and spinal stenosis of the lumbar spine and 
degenerative joint disease of the bilateral knees which the 
veteran has today, and Dr. H. seemed aware of the comments of 
the VA examiner, noting that "[t]here are questions about 
complaints not occurring from approximately 1950 until 
1999."  Dr. H. then stated, "Often injuries of this type, 
will improve to an acceptable level of function until enough 
degenerative changes occur to overcome that level of 
function."  However, Dr. H. did not state clearly whether it 
was likely that this was what had happened in this particular 
case.  Moreover, Dr. H. appeared to be under the impression 
that many of the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
in St. Louis in 1973, although there is no evidence that any 
of the veteran's records were destroyed in that fire or 
otherwise unavailable in this case.

The Board finds that both medical opinions given above are 
inadequate to decide the claim because neither expresses an 
opinion about the likelihood that the veteran's current 
degenerative disease of the back and knees is the result of a 
disease contracted or injury sustained to the back or knees 
during service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
all relevant medical reports in the claims 
file, including the service medical 
records, the statement of the February 
2005 VA examiner, and the April 2006 
statement of J. W. H., D.O., and to render 
an opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's current degenerative disease 
of the back and knees is the result of a 
disease contracted or injury sustained to 
the back or knees during service, as shown 
by the service medical records, as opposed 
to the degenerative disease being due to, 
or the result of, some other cause or 
factor or factors. 

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.).  

A rationale for the examiner's conclusions 
and a discussion of the medical principles 
involved will be of considerable 
assistance to adjudicators.  Therefore, 
the examiner should provide a basis for 
his or her conclusions by referring to 
specific pertinent matters involved in 
this case, to include consideration of the 
items of evidence noted below, and by 
explaining the nature of degenerative 
joint disease and what is known about its 
causes.

(a)  treatment in service for syphilis in 
service which involved a spinal puncture 
(spinal Wassermann) in March 1943, 
December 1943, and May 1944, with 
complaints of back pain in December 1943;

(b)  a history in August 1944 of "(?) old 
fracture of coccyx";

(c)  complaints of pain in the left knee 
in November 1944, stiffness in mornings 
and pain gradually growing worse during 
day, swelling when he rides (horses) a lot 
which holds knee in flexed position, 
examination of left knee negative;

(d)  complaints of pain in lumbosacral 
region of back in 11 of left knee 
negative;

(e)  complaints of pain in lumbosacral 
region of back in November 1944 and in 
muscles of buttocks due to lots of shots 
for syphilis, he thinks;

(f)  complaints of pain in the muscles of 
the buttocks, hip pains, and pain at the 
end of the spine in December 1944;

(g)  complaints of pain in the low back, 
buttocks, and upper legs with no 
tenderness over indicated sites or 
limitation of motion in January 1945;

(h)  history in January 1945 of having 
ridden horses and having injured his right 
leg and back several times;

(i)  a notation of "sprain both knees, 
1943, Fort Reno, Okla. from falling off 
horse" on October 1945 separation 
examination report; 

(j)  notation on August 1948 VA Form 3101, 
Request for Army Information:  "2 June 
1945-Physically disqualified for Overseas 
duty.  Synovitis-both knees.  Unfit for 
drilling, marching, Guard duty or 
strenuous exercised.  Limitation 
considered permanent.  Also unfit for 
dismounted and extended order drill, 
walking guard, marches, bivouacs, 
competitive sports, physical conditioning, 
ceremonies and heavy lifting.  Reason: 
Synovitis, of both knees.";

(k)  a September 1948 statement from 
veteran's parents that he injured both 
knees and his back in 1943 at Fort Reno, 
Oklahoma, and in 1944 his knees were 
swollen and pained much and his spine was 
paining him;

(l)  no evidence regarding knees or back 
from approximately 1948 to 1999;

(m)  recent medical reports showing 
current diagnoses since 1999 of 
degenerative changes of lumbar spine and 
knees;

(n)  the statement of the February 2005 VA 
examiner;

(m)  the April 2006 statement of J. W. H., 
D.O.

2.  Thereafter, the claims on appeal 
should be reajudicated based on the 
evidence in its entirety.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should be 
sent an SSOC and given a reasonable amount 
of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


